Rodgers, J.,
dissenting:
I cannot bring myself to agree with the majority opinion rendered in this case because I am apprehensive that it will work a mischief and tend to encourage the circumvention of our homestead laws. Moreover, I am of the opinion that this case will establish a new rule of estoppel, grounded upon an unintended construction of the case of Rutherford v. Jamieson, 65 Miss. 219, 3 So. 412. The opinion in that case was written in 1888 and was based upon the Code of 1880. The law at that time applicable to that case was as follows:
Sec. 1248. “Every citizen of this state, male or female, being a householder, and having a family, shall be entitled to hold, exempt from seizure or sale, under any execution, or attachment, the land and buildings, owned and occupied as a residence by such debtor; provided, the quantity of land shall not exceed eighty acres, or the value thereof, inclusive of improvements, the sum of two thousand dollars.”
Sec. 1256: “Whenever the debtor shall cease to reside on his homestead, it shall be liable to his debts, unless his removal be temporary, by reason of some casualty or necessity, and with the purpose of speedily re-occupying it, as soon as the cause of his absence can be removed.
Sec. 1258: “No mortgage, deed of trust or other encumbrance upon the homestead, exempted from exe*246cution, shall he valid or binding, unless signed by the wife of the owner, if he is married, and living with his wife.” The word “conveyance” was inserted after the first word by the Laws of 1884, p. 81.
Secs. 1259 and 1260 required that the husband also sign the deed when the homestead belonged to the wife. Sec. 323, Miss. Code 1942, was brought forward from Sec. 1251, Code 1880, with the exception of the quantity and value of the land.
AMENDMENT TO HOMESTEAD LAW.
After the Rutherford case had been decided in 1888, an amendment was made to the Homestead Laws and appeared in the Code of 1892 as Sec. 1975, as follows:
‘ ‘ Homesteads designated by law when not selected. • — • The homestead of every citizen entitled to such an exemption, who shall not select or who has improperly selected his homestead by declaration, is designated as follows, viz.: A tract of land in the form of, first, a square, or, second, a parallelogram if practicable, and composed, if practicable, of contiguous parcels, and including the dwelling-house, and, if practicable, the other principal buildings, and not to exceed one hundred and sixty acres in area, nor two thousand dollars in value. And in all cases where the homestead may be composed of detached parcels of land, it shall be made up of those nearest the forty-acre or other less tract containing the dwelling-house.” (Emphasis supplied.)
Since the enactment of Sec. 1975, Code 1892, permitting the designation of a homestead, where no selection was made, or improperly made, the Rutherford case has been cited only once and that was in the case of Brantley v. Batson, 84 Miss. 411, 36 So. 524. Judge Calhoun cited it to explain the meaning of the two-home rule.
*247The Rutherford case, as I see it, is not authority for the new rule expressed in the instant case by the majority of this Court, because, in that case, Mr. Rutherford owned two adjoining tracts of land in Tippah County, one in Section 13 and the other in Section 14, of 160 acres, respectively. He was living on the tract on Section 14, and gave a trust deed on the property in Section 13. His wife and daughters ■ were living in town. On January 21, 1880, Mr. Rutherford gave a deed of trust on his land in Section 13 as security for a mortgage. He was not living on the mortgaged land at the time. In 1886, this land in Section 13 was sold under the trust deed. His wife had not signed the trust deed. He then sold the land he lived on in Section 14 and moved on the mortgaged tract, Section 13, where his wife and daughters joined him. The briefs in the Rutherford case show that the land never became impressed with the elements of a homestead because it was never actually occupied as a home by the family. Appellant had never lived upon the land in controversy until long after the trust deed was given in January 1880, and Judge Campbell simply held that in executing the deed of trust on lands other than his homestead, he was held to have made his selection of the lands not mentioned in the trust deed as his homestead.
It is apparent that the situation in the Rutherford case is the same as Judge Campbell stated of Mr. Duke in the case of Richie v. Duke, 70 Miss. 66, 12 So. 208. The Court pointed out that where a homestead was setoff to a debtor, he could not afterwards abandon it and move onto another tract of land and sell the land setoff and then successfully claim as his homestead the new selection. The Court said: “The claim of Mr. Duke is preposterous, and unallowable.”
It will be noted that since the decision of the Rutherford case, Sec. 1975 designates the homestead when it has not been selected by the husband. The phrase in *248Sec. 1975, Code 1892, to wit: “is designated as follows, viz.” was brought forward to Sec. 2151, Code 1906, but was left out of Sec. 1770, Code 1930, and was left out of Sec. 322, Miss. Code 1942. It is apparent, however, that the meaning is the same, for the reason that the heading of this section is as follows: “Homesteads designated by law when not selected.”
It will also be observed that the wording of the statute as it appeared in Sec. 1975, Miss. Code 1892, was Amended by the Laws of 1912, Chap. 291, so as to raise the value of the homestead exemption from two thousand dollars to three thousand dollars. Sec. 1770, Miss. Code 1930, shows an additional amendment to the law designating the homestead in the following language:
“And in all cases where the deceased person has left a widow or husband, as the case may be, or other heirs at law, then such widow or husband, or other heirs at law, or both, who may be entitled by law to inherit from the deceased person, shall be entitled to have the homestead exempt, whether selected, designated or declared for by said decedent in his lifetime or not, and such person or persons so entitled to inherit by law may select, designate or declare for such homestead on or in any of the real property of which said decedent died seized and possessed, and have the same set apart to them, or either of them, as the homestead of the decedent.”
The trial court did exactly as the law provides in this case.
It appears to me that Judge Calhoun explained the meaning of the Rutherford case in Brantley v. Batson, supra. In that case, Mr. Brantley lived on a lot he owned in town where he had lived for two years. He had other property four miles distant in the county, on which he had not lived for two years. Executions on judgment against him were levied on the county property and a week or two before the day of sale he moved *249out and forbade the sale, as it was about to be made, claiming the county land as being his exempt homestead. The sale was not made, but the creditors secured alias writs of execution and levied on his town property. When it was advertised for sale, Mr. Brantley sold his county property and moved back on his town property, claiming it as his homestead. The Court, in citing Rutherford v. Jamieson, supra, said: “Homestead rights are to be protected according to law, but are not to be perverted into instruments of fraud.” It is obvious from the opinion in the Rutherford case that Judge Calhoun simply meant that a man cannot have two homesteads.
The facts in the Rutherford case are a farcry from the facts in the instant case. In this case, the chancellor held that the property sold by the husband was a part of the homestead area. In one of the deeds to the minerals located on the homestead, the grantor stated ‘ ‘ This is no part of my homestead”, and in the other deed he wrote “This not being any part of homestead.” As I see it, the Rutherford case was not an estoppel to exercise homestead rights, but was simply an estoppel of the husband (before the enactment of Sec. 1975, Code 1892) to claim land on which he had not resided and which was never a part of his homestead, since his homestead was on other land. On the other hand, the present case does not deal with lands in excess of the homestead, but was a sale of property which was held by the trial judge to have been a part of the homestead.
It is an anomalous situation to say on the one hand that a sale of a part of the homestead, without the wife’s signature, is void under the statutory law of Mississippi, and on the other hand say that a sale of this very homestead area by the husband is a selection by the husband of other land.
If it were conceded that this Court intended to hold in the Rutherford case in 1888 that a husband could *250select lands other than those described in the deed as his homestead, simply by writing into the conveyance “this is no part of my homestead”, when, as a matter of fact, the land was being used as a part of the homestead area, that rule was certainly changed and superseded by Sec. 1975, Code 1892. Thereafter, when an exemptionist failed to select, or improperly selected, his homestead “by declaration”, the law (Sec. 1975) “designated” it for him.
It appears to me, from the language of the opinion in the Rutherford case, namely, “and will not be permitted now to say that his homestead consisted of the land conveyed”, it was clearly intended to be an estoppel, preventing the husband from claiming lands described in the conveyance as exempt under the homestead law, rather than a designation of other lands owned by the husband as homestead lands.
However, neither interpretation of the Rutherford case would be authority for the rule established in the present case, for the following reasons: (1) The statutory law has been' so changed that the law itself now designates the homestead when it has not been selected by the husband. (2) When an exemptionist dies, without having made a selection of a homestead, as provided by law, his heirs who are entitled to the protection of the homestead laws may make the selection (Sec. 322, Miss. Code 1942). (3) Language written in a conveyance by the owner cannot now work an estoppel against the other spouse to claim homestead protection to property so conveyed, without his or her signature. (4) Language written into a conveyance under the present law, disclaiming the homestead in the property conveyed, without the signature of the other spouse, amounts to nothing more than a declaration against interest of the grantor when the question is raised as to whether or not the land therein described is actually homestead land.
*251ESTOPPEL.
Let us consider the question of estoppel. I assume that it is conceded that an instrument attempting conveyance of land actually being used as a homestead, without the signature of the wife, is void and not voidable. See the following cases: McKenzie v. Shows, 70 Miss. 388, 12 So. 336; Yazoo Lbr. Company v. Clark, 95 Miss. 244, 48 So. 516; Hughes v. Hahn, 209 Miss. 293, 46 So. 2d 587; Hubbard v. Sage Land & Improvement Co., 81 Miss. 616, 33 So. 413; Johnson v. Hunt, 79 Miss. 639, 31 So. 205; Avera v. Williams, 81 Miss. 714, 33 So. 501; Bolen v. Lilly, 85 Miss. 344, 37 So. 811, 107 Am. St. Rep. 291; G. & S. I. R. R. Company v. Singletary, 78 Miss. 772, 29 So. 754; Kyle v. Peoples Bank & Tr. Co., 186 Miss. 287, 187 So. 534; Robbins v. Berry, 213 Miss. 744, 57 So. 2d 576; Levis-Zukoski Merc. Company v. McIntyre, 93 Miss. 806, 47 So. 435; Oatis v. Mingo, 199 Miss. 896, 26 So. 2d 453. See also: 95 Am. St. Rep. 911.
The true rule is expressed on p. 668, 40 C. J. S., Sec. 193, as follows: “As a general rule, when the family is in actual occupancy of the homestead by residing thereon, representations that the property is not a homestead will not estop the husband or wife so representing subsequently to claim the homestead exemption, because the occupancy of the property charges all persons with notice of its homestead character. Such representations, however, may work an estoppel where the property was not actually occupied as a homestead at the time the representations were made, or where it was used in such an ambiguous manner as to render its status as a homestead doubtful.” The case of Breland v. Parker, 116 So. 879, 150 Miss. 476, is cited under this rule.
In the case of Breland v. Parker, the purchaser knew the land was part of the homestead of “Mrs. Breland and her husband, who was living at the time of the *252conveyances, but who failed to join in said conveyance to appellee Parker”, and tbe Court said: “The fact that, in the conveyance of the Daughdrill tract to appellant by her husband, it was recited that the land conveyed constituted no part of the homestead of the grantor did not estop appellant Mrs. Breland from asserting her homestead rights in the land.” The Court also pointed out: “As we have undertaken to show above, a complete answer to the contention of appellee Mathis as to the one hundred and twenty-acre tract is that appellee Parker got no title thereto by the conveyance of appellant Mrs. Breland of it to him, because at the time it constituted a part of the homestead of appellant and her husband, who was then living, but who failed to join in the conveyance. Under the law, a person purchasing an exempt homestead is affected with notice of exemption and with the knowledge of the law that it is necessary to a valid conveyance of a homestead that both husband and wife join in such conveyance. In that respect the purchaser acts at his peril. His good faith does not protect him. He should ascertain the facts and, if he fails to do so, must suffer the consequences.”
The rule at the time the Rutherford case was decided on this point is expressed in 21 Cyc., Homesteads, p. 549, as follows:
“(b) Non-Joinder of Husband or Wife in Conveyance. On the principle that estoppel will not supply the want of power or make valid an act prohibited by express provisions of law, it is held in jurisdictions where a conveyance of the homestead is void without the joinder of husband and wife that the husband is not estopped by a deed, although founded upon a valuable consideration, nor by a mortgage of the homestead in which the wife does not join, and that the wife is likewise not estopped by a conveyance of encumbrance of the homestead in which she did not join. It has also *253been held that no estoppel results against tbe wife from her executing a mortgage of the premises without her husband joining. * * *
“ (c) * * * If the premises are openly and obviously used for residential purposes when the instrument in question is executed, a recital therein that the property is not a homestead, or an affidavit to that effect made to secure a loan, will not estop the party so representing from claiming the statutory exemption, so where the statute absolutely forbids encumbering of the homestead, no estoppel arises from the owner’s declaration that it is not his homestead; and it has been held that a recital in an instrument other than that now relied upon to the effect that no homestead exists in the property will not be binding upon the homesteader who seeks to avoid the present instrument. * * *
“ (d) * * * Usually the wife is not estopped by the acts of her husband in conveying the homestead or subjecting it to liability. Hence, if the husband represents to a mortgagee or grantee that no homestead rights exist in the property; or permits a judgment in ejectment for the premises to go against him in a suit in which the wife was not made a party; or recognizes and confirms the sale of the homestead * * * or recites in his deed that the consideration is the cancellation of purchase-money notes * * * or engages in any conduct which would estop him where he alone concerned, but in which his wife does not participate, the latter’s rights remain unaffected. * * *”
Under the Annotation set out in 95 Am. St. Rep. 921, as to the effect of a conveyance or encumbrance of the homestead by one spouse, is also pointed out: “(a) * * * Title is often attempted to be passed through a deed by the husband alone by means of the doctrine of estoppel, but it is generally held such conveyance is void and does not operate against him as an estoppel, though founded on a valuable consideration: Halso v. .Sea-*254wright, 65 Ala. 431. So where one executed a mortgage of land, including his homestead, not then selected, as to which the instrument was void on account of the misjoinder of the wife in the manner required by law, it was held not to estop him from selecting the portion so mortgaged as his homestead. Marks v. Wilson, 115 Ala. 561, 22 So. 134. The conduct of the husband cannot operate as an estoppel against the wife, she being a stranger to such conduct: Gober v. Smith, (Tex. Civ. App.), 36 S. W. 910; and if the conveyance is to become valid by estoppel, such estoppel must operate as to both, as neither of them alone can give it validity: Law v. Butler, 44 Minn. 482, 47 N. W. 53.
“The applicability of the doctrine is well expressed in Cumps v. Kiyo, 104 Wis. 656, 81 N. W. 937, in these words: ‘The policy of the statute indicated it not to give the wife a mere personal right for her personal benefit which she may waive, or be estopped by her conduct from insisting upon, but to protect the home for the benefit of the family and.every member of it — a beneficent policy of the highest character, calling for a broad, liberal application of the statute, so as to carry it out, fully, in letter and spirit. ’ * * * ” .
It is well-settled that a covenant in a mortgage of the homestead executed by the husband alone cannot act as an estoppel against the mortgagor. Alt v. Banholzer, 39 Minn. 511, 12 Am. St. Rep. 681, 40 N. W. 830. In that case the Court said: “To work an estoppel the mortgage itself must be a valid instrument. The covenants can have no greater validity than the deed itself. It would nullify the statute to hold that a deed, which the law declares void, should, by reason of the covenants of the grantor, operate effectually as a conveyance.”
This rule is distinguished by the foregoing authority with reference to excess land over the homestead in the following language: “While void as to the homestead, the husband’s individual deed is generally con*255sidered good as to other property conveyed thereby, and the excess above the statutory amount passes.” Citing Howell v. Bush, 54 Miss. 437; The State National Bank of Louisiana v. Lyons, 52 Miss. 181.
The estoppel rule has been commented on by Thompson on Homestead and Exemption Laws, Sec. 474, at p. 409, as follows: “Where the statute provides that, in order to make a valid conveyance of the homestead, the wife of th'e owner must join in the deed, a conveyance of the homestead by the husband alone is held by most courts to be void, not only as to the wife, but also as to the husband. This being so,, it estops neither from asserting the homestead right against the alienee. * * * Upon this principle a deed of the homestead not executed by the wife, in conformity with the statute, is void as to her. Nor can such a deed be permitted to operate as an estoppel against the husband, because it would be absurd to hold that a deed which the law declares to be invalid should yet, by reason of the covenants of the grantor, operate effectually as a grant, and transfer the estate.”
Thompson also points out under Sec. 511, at p. 436, in speaking of a Vermont statute, that: “Since this statute, a deed or mortgage of the homestead, in which the wife does not join, is held absolutely void, the husband' has no capacity to make such a deed, and the title to the estate remains as if no deed were executed. Such a deed being absolutely void, the grantor therein is not estopped by it from setting up a homestead interest in the premises conveyed; since it is an essential element of the doctrine of estoppel by deed that the deed itself which is claimed to work the estoppel should be a valid instrument.” Cf. Robins v. McMillan, 26 Miss. 434; Stevenson’s Heirs v. McReary, 12 S. & M. 9.
More recent authority may be found in 26 Am. Jur., Homestead, Sec. 211, p. 132, as follows: “The wife may be entitled to assert the homestead right, although, the *256representations of the husband may have been such as to preclude him from so doing. Hence, in order that the defense of estoppel may be effectual, the circumstances must be conclusive against the right of the wife as well as of the husband. If there is no contention that the wife had knowledge or notice of the representations of the husband, a conclusion that she is estopped is not sustainable. She is not chargeable with knowledge which, on the part of her husband, precludes him from claiming the homestead right.”
In 26 Am. Jur., Homestead, Sec. 213.1, (New Text), 1962 Cumulative Supplement to Yol. 26, is found the following notation: “Obviously, the answer to the questions as to whether, to what extent, and under what circumstances, a recital in a deed or mortgage disclaiming homestead as respects the property described, or affirming homestead in other property, may give rise to an estoppel against the assertion of inconsistent homestead rights, may depend, in part at least, upon the terms of the constitutional or statutory provision by which the right of homestead is given and regulated. For example, in a case which involved a mortgage by husband and wife, in which the mortgagors renounced all claims to the property as a homestead, and covenanted that it was not their homestead and that they did not claim it as such, it has been held that under a Constitution providing that ‘the homestead of any resident of this state, who is a married man or head of a family, shall not be encumbered in any manner while owned by him’ except for certain specified liens, any recitals, statements, stipulations, or covenants incorporated in a mortgage, which did not come within the specified exceptions, intended to prevent the pleading or proving of the fact that the mortgaged premises constituted such a homestead, were against the policy of the Constitution, and void. * * * And in a number of cases it has been held or stated that estoppel to assert home*257stead rights cannot he based solely upon recitals in the instrument which purports to create a lien on the homestead.
* # *
“It seems to be well settled that where property is openly and visibly occupied as -a home by persons having homestead rights therein, no estoppel against the assertion of such rights as against a mortgage or deed of trust given by them covering such property can arise from recitals therein disclaiming homestead in the property in question or affirming such rights in other property. * * *”
The rule in the Rutherford case is also expressed in Sec. 213.1 of 26 Am. Jur., (New Text), 1962 Cumulative Supplement to Yol. 26, as follows: “It is a rule of universal application that a person cannot lawfully hold two homesteads at the same time. He may, however, occupy more than one piece of property in such a way as to entitle him to claim homestead rights in any one of them at the sacrifice of such rights in the others. Where this is the case, it is generally held that recitals in a mortgage or deed of trust covering one of such properties, disclaiming homestead rights therein, or designating another one as the mortgagor’s or grantor’s homestead, give rise to an estoppel against a subsequent assertion of homestead rights as against the mortgage or deed of trust.”
An Annotation found in 128 A. L. R. 414, sets out the two rules, that is to say, effect of possession of more than one home, and effect of possession of more than the statutory acreage. The effect of the possession of more than one home is found on p. 422. The effect of possession of more than the statutory acreage begins on p. 424.
In the case of State, ex rel., Grigsby, County Attorney v. Stokes, et ux., 286 P. 4, the Court said: “It was conclusively shown, and it is practically conceded by *258plaintiff, that at the time of the execution of the bond, and at all times subsequent thereto, such property was actually occupied as a homestead by the defendant. Attorneys for plaintiff seek to subject the premises to the operation of the execution, upon the ground of estoppel by conduct; that is, by reason of declarations in writing by the husband contained in the special qualifying clause on the bond, to which it is claimed the wife freely assented. ’ ’ The defendants defended on the ground that the property at all times was their homestead, and Mrs. Stokes did not sign the false statements as to the homestead character of the property and did not aid or abet or conspire with her husband to perpetrate the alleged fraudulent conduct'. The Court said: “A careful examination of the authorities will reveal the following defects in plaintiff’s contention: Except in rare and under unusual circumstances, it is universally held that the principle of estoppel based upon representations, expressed or implied, or recitals that property is not a homestead, will not operate against the person so making these representations, where the property is in actual use as a homestead even when these representations, statements in writing and affidavits, are made by the husband or wife or both. 29 C. J., pp. 914, 915, and cases therein cited. * * * the rule is thus stated: i* * * Qn 0ther hand, where property is in actual use as a homestead, neither representations made by husband or wife or both, * * * will estop the party so representing from claiming the statutory exemption.’ ”
In the case of Llewellyn, et ux. v. First National Bank of Lampasas, 265 S. W. 222 (Tex. Civ. App. 1924), the Court said: “Where those having a homestead interest in property are physically occupying it and using it as a home, representation by them to the contrary, however solemnly made, are of no avail to defeat the homestead right. Estoppel is no defense in this character of cases. * * .* A different rule obtains, however, where the *259homestead property is not actually occupied as such at the time it is encumbered. So long as the property is actually occupied and used as a homestead, its homestead character cannot be divested by intention of the occupants.”
In the case of Fest, et al. v. Williams, et ux., 89 S. W. 2d 1072 (Tex. Civ. App.), the Court in that case said: “In urging estoppel, appellant also relies upon the jury finding that at the time he procured the loan Williams represented to the lender that the San Antonio place was not his homestead. But the jury further found that the San Antonio place was in fact Williams’ homestead at the time, that the Williamses were at that time actually, openly, visibly, and apparently occupying and using the place as the family homestead, and that the lender, and its assign, appellant Pest, had knowledge of such facts as would put a person of ordinary prudence upon inquiry of such use and occupancy, which inquiry, if pursued with reasonable diligence, would have disclosed the true facts, but that the lender and appellant failed to use such diligence. These findings bring the case within the well-established rule that estoppel, in homestead cases, is not available to a person asserting that defense upon the owner’s statement that the mortgaged property is not his homestead, where the property was in fact the homestead at the time, and where it appears that inquiry from the mortgagee’s part would have disclosed the homestead character of the property.” See also the following cases to the same effect: Lloyd v. Christian, 54 S. W. 2d 197 (Tex. Civ. App. 1932); Weiser v. Travis Cotton Seed Products Co., 63 S. W. 2d 246 (Tex. Civ. App. 1933); Balcomb v. Vasquez, 241 S. W. 2d 650 (Tex. Civ. App. 1951); Higgins v. Millsap, et ux., 121 S. W. 2d 469 (Tex. Civ. App. 1938); Cumps v. Kiyo, et ux., 104 Wis. 656, 80 N. W. 937 (S. Ct. (Wis. 1899).
*260HOMESTEAD SHOWN BY EVIDENCE.
This Court has held that where property is conveyed by one spouse without the signature of the other, testimony may be introduced to establish the fact that the land conveyed was in fact a homestead and therefore the conveyance was void. See Ethridge v. Webb, 204 Miss. 159, 37 So. 2d 168. In the case of Hinds v. Morgan, 75 Miss. 509, 23 So. 35, this Court said: “As to the declarations alleged in the bill and shown in the depositions of Mr. Jayne and Mr. Watson to have been made by the appellant, to the effect that he had no homestead in his lands, it is to be said that his rights are dependent not upon any mistaken, or even false, statement of his, made at the time of borrowing the money, but upon ‘the facts of appellant being the head of a family and residing’ upon the premises as a home. ’ If the statements of the husband, of the character shown here, can defeat the homestead claim, then, in every case, what could not be done directly might be done by indirection, and the beneficent public policy of our law be utterly frustrated, and innocent families be turned out upon the world, homeless and faultless. There is no hint that the wife practiced any fraud, or attempted to do so.”
In the case of Hughes v. Hand, 209 Miss. 293, 46 So. 2d 587, a married man without the signature of his wife purported to convey farm land on which he and his wife resided. The conveyance was void, and the execution and acknowledgment of a deed by the widow after his death was ineffective to validate such a conveyance. This Court, speaking through Judge McGehee, said: “We are therefore of the opinion that the decree of the trial court in dismissing the bill for partition was erroneous as to 160 acres of land, and that the cause should be reversed and remanded in order that it may be determined what portion of the land should be set *261apart as the homestead and subject to partition.” (Emphasis supplied.)
It was also pointed out by the Court in the case of Cummings v. Busby, et ux., 62 Miss. 195, that the conditions existing at the time of the execution of the instrument determined its validity or invalidity, and the invalidity of a deed of trust on a homestead could not be cured by subsequent events, namely abandonment.
It seems to be the universal rule, as pointed out in 40 C. J. S., Homesteads, Sec. 199, p. 686, that “ Usually the question as to estoppel to claim a homestead is one of fact for the jury. Conflicting evidence as to whether certain representations relied on as a basis of estoppel were made precludes the determination, as a matter of law, whether there is an estoppel and raises an issue of fact, which is to be determined by the jury or by the court in a case tried by the court without a jury. ’ ’
I am therefore driven to the conclusion that evidence may be introduced in a trial where a conveyance has been made in which the grantor has disclaimed homestead interest, to show that the property described was in fact the homestead of the grantor. Moreover, it may be well to point out that the burden of proof is upon one who denies, the claim of a homestead right and asserts such right is lost by estoppel. See 40 C. J. S. 672, Sec. 196.
How then, does the language disclaiming homestead rights in a conveyance affect the right of the exemptionist to assert the claim of homestead protection in lands actually occupied as a homestead, and not signed by the wife?
In the case of Parker v. Schrimsher, 172 S. W. 165 (Tex. Civ. App. 1914), where a declaration in the deed of trust executed by the husband alone stated that the property was not homestead property might be admissible in evidence as an admission of the husband that gives his interest tending to show that in fact the prop*262erty was not the homestead. This is also said to be the Mississippi rule in VI. Recitals as évidence, 128 A. L. R. 426: “And the same view was expressed in Kyle v. Peoples Bank & T. Co. (1939) 186 Miss. 287, 187 So. 534, regarding a stipulation in a trust deed executed by a married man without joining his wife that the land covered constituted no part of the homestead.”
In the Kyle case, this Court pointed out that the question as to whether or not the forty acres described in the conveyance was actually a part of the home was one of fact, and said: “There was evidence for and against the claim that the 40 acres was used and occupied as a part of the homestead. The chancellor found that it was not, and we think he was justified in so finding from the evidence. It is true, as argued on behalf of Kyle, that the stipulation in the deeds of trust that the 40 acres was no part of the homestead was not binding on him, nevertheless, it was a declaration against interest, which the chancellor should have considered, and doubtless did consider, along with the other1 evidence in determining the question.” See also Breland v. Parker, 150 Miss. 476, 116 So. 879 (1928).
In the case of Thompson v. Dyess, 218 Miss. 770, 67 So. 2d 723, this Court held that a timber deed which was not signed by grantor’s wife was void as to their homestead, and that deceased grantor’s heir was entitled to enjoin removal of the timber from the homestead. This Court pointed out in the opinion that the wife was not estopped to claim the protection of the homestead law, although she had enjoyed the use of the purchase price thereof. The Court said: “The record supports the finding that the evidence was insufficient to show specifically which 160 acres out of the entire 380 acres constituted the homestead. But this failure did not entitle appellee to a decree of dismissal. In fact, since Edd Vaughn had not made a selection of homestead in accordance with the statutory *263provisions, it would have been improper for the court to have undertaken to designate the specific 160 acres constituting the homestead. The correct course is defined in Bruce Company v. Spears, 181 Miss. 786, 181 So. 333, 335, a case almost identical with the present case on this point. In that case, the trial court allotted homestead as prayed by Spears and his wife, and invalidated the timber deed, not signed by the wife, as to the 160 acres so designated, out of the entire tract of 424 acres.”
It seems to me that we are obliged to follow the Thompson case, supra, particularly since it is a well-established rule in this State that the homestead right is favored by law and homestead laws should be liberally construed, and where there is serious doubt as to whether the property is a homestead, it should be resolved in favor of the exemptionist. Levis-Zukoski Mer. Company v. McIntire, supra; Mounger v. Gandy, 110 Miss. 133, 69 So. 817; Jackson v. Coleman, 115 Miss. 535, 76 So. 545; Dogan, Sheriff v. Cooley, 184 Miss. 106, 185 So. 783; Daily v. City of Gulfport, 212 Miss. 361, 54 So. 2d 485.
I am therefore of the opinion that the language disclaiming any homestead interest mentioned in the two deeds involved in this case is nothing more than a statement against the interest of the grantor, and could be properly considered along with the other evidence, by the chancellor, in determining whether or not the land described in the two deeds was, as a matter of fact, a part of the homestead actually occupied and used by the exemptionist at the time these deeds were made. Cf. Lee v. Duncan, 220. Miss. 234, 70 So. 2d 615.
The chancellor determined that the property described in the deeds was a part of the homestead of the grantor at the time of the conveyance and since the wife did not sign the deeds, the deeds were void. "We have often held that the finding of the chancellor on *264a question of fact will not be disturbed unless manifestly wrong; and, therefore I am of the opinion that the judgment of the chancery court should be affirmed.
Lee and Kyle, JJ., join in this dissent.